Citation Nr: 1504725	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of right ankle sprains.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  After the hearing, the VLJ left the record open for 60 days to allow the Veteran to submit additional evidence in support of his claim, but no such records were added to the file.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim of service connection for residuals of right ankle sprains.  

The Veteran's STRs reflect that the Veteran was seen on numerous occasions in 2007-2008 for treatment of right ankle sprains.  Right ankle X-ray in April 2008 was negative.  At no time during service was a chronic right ankle condition diagnosed.  It is noted that in May 2009 the Veteran reported that he continued to have orthopedic complaints.  

Post service, the Veteran filed a claim for service connection for a right ankle disorder in July 2009.  Upon VA examination in September 2009, he reported that he sprained his ankle twice during service.  Examination at this time was essentially negative.  Right ankle X-rays showed a calcaneal spur (heel) but no chronic right ankle disorder.  

Subsequently dated records reflect that the Veteran continues to complain on occasion of right ankle pain.  See, e.g., VA record dated in 2012 in the Veteran's "eFolder."  Still, no chronic right ankle disorder was diagnosed.  

VA orthopedic examination in June 2013 pertained to the Veteran's low back.  

At the November 2013 hearing, the Veteran testified that his right ankle had been weaker ever since he injured it during service.  It was especially sore during cold weather.  He wore a brace when playing golf to keep it from swelling.  Sometimes, the ankle would "fold over."  He asserted that the ankle was unstable.  

Based on documentation of complaints of right ankle issues in service and current evidence of continuing complaints, the Board finds that a remand of the claim of service connection for residuals of right ankle sprain is necessary.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any right ankle disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right ankle disorder found had its onset during the Veteran's active service or is otherwise causally related to his service.  The examiner should discuss pertinent inservice treatment and the Veteran's complaints relative to the right ankle.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

